Citation Nr: 0820043	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for photophobia, 
myopia and astigmatism.

2.  Entitlement to service connection for double vision and 
headaches.

3.  Entitlement to service connection for dry eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from March 1964 to September 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The issues of entitlement to service connection for double 
vision, bilateral eye pain, headaches, and dry eye are being 
remanded and are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for photophobia, myopia and 
astigmatism was denied by the Board in a decision of January 
2002.  The decision is final.

2.  The evidence submitted since the Board's denial of 2002 
is cumulative.


CONCLUSIONS OF LAW

1.  The January 2002 Board decision, which denied service 
connection for photophobia, myopia and astigmatism, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the January 2002 Board 
decision, which denied service connection for photophobia, 
myopia, and astigmatism, is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request to reopen his claim for service 
connection for photophobia, myopia and astigmatism.  In a 
VCAA letter of January 2004 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the notice failed to provide information 
regarding a disability rating and effective date in a timely 
manner.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, notice was not provided until a 
letter of March 2006.  However, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same in a timely manner.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, no new evidence has been submitted regarding 
the veteran's claim for service connection for photophobia, 
myopia and astigmatism.  Therefore, a medical examination is 
not required.  See 38 C.F.R. § 3.159 (c)(4)(iii).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records private medical records and 
Social Security Administration records have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).




Legal Criteria and Analysis

The appellant seeks to reopen his claim for service 
connection for photophobia, myopia and astigmatism.  Service 
connection was previously denied in a January 2002  Board 
decision.  The basis for the denial with regards to 
photophobia was that there was no competent evidence of a 
nexus to service; with regards to astigmatism and myopia the 
denial was based on the fact that these are refractive errors 
and are not diseases or injuries for purposes of service 
connection.  This decision is final.  38 U.S.C.A. § 7104.

At the time of the Board denial the record included service 
medical records showing a diagnosis of photophobia; VA 
outpatient treatment records showing a diagnosis and 
treatment for photophobia, myopia and astigmatism; A VA 
examination with an opinion that the veteran's photophobia 
was not related to service; and testimony at a Travel Board 
hearing where the veteran testified that his photophobia 
started while in service.  

Added to the record since the Board's decision of January 
2002 are private medical treatment records showing diagnosis 
of photophobia; a November 2002 letter from the Chief of 
Optometry of the Sepulveda VA Ambulatory Care Center stating 
that there was no ocular reason for the veteran's 
photophobia; VA outpatient records documenting complaints of, 
diagnosis of and treatment for photophobia in addition to 
myopia and astigmatism; and Social Security Administration 
(SSA) documents showing an award of SSA disability and 
testimony provided at a hearing prior to the awarding of SSA 
disability.

The Board's January 2002 decision is final based upon the 
evidence then of record.  A previously finally denied claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed his claim seeking to reopen in August 2003, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the evidence of 
record.  In the present claim, the evidence submitted since 
the Board decision of January 2002, to include private 
medical treatment records, testimony from the SSA disability 
hearing, SSA decision on disability and VA outpatient records 
are not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the appellant's photophobia, astigmatism and 
myopia are related to service.  While the appellant has 
introduced additional evidence which states that photophobia 
was first noted in service, this evidence is cumulative since 
at the time of the prior denial there were several similar 
statements of record.  The evidence introduced since the 
January 2002 Board decision does not show photophobia, myopia 
and astigmatism are related to service or due to disease r 
injury.  Thus, as the additional evidence is cumulative of 
the evidence of record at the time of the January 2002 Board 
decision and does not raise a reasonable possibility of 
substantiating the claim, the request to reopen the claim of 
service connection for photophobia, myopia and astigmatism is 
denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was 
post-service evidence of photophobia, astigmatism and myopia.  
Since then, he has submitted evidence of photophobia, 
astigmatism and myopia, but such facts had previously been 
established and is this cumulative.  In regard to his 
assertion as to cause, such is repetitive of his initial 
claim and is also cumulative.  The added evidence is not new 
and material and the claim is not reopened.


ORDER

The application to reopen the claim for service connection 
for photophobia, astigmatism and myopia is denied.


REMAND

As a general rule, "when a claim is disallowed by the Board, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered."  38 U.S.C. § 7104(b) (However, if a veteran's 
claim does not have the same factual basis as a prior claim, 
then the veteran is not seeking to reopen his prior claim but 
rather is opening a new claim.  In such cases the new and 
material evidence requirement of 38 U.S.C. § 5108 is 
inapplicable.

A properly diagnosed disease or injury cannot be considered 
the same factual basis as a distinctly diagnosed disease or 
injury.  Therefore, claims based upon distinctly and properly 
diagnosed diseases or injuries cannot be considered the same 
claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  
Boggs v. Peake, 520 F.3d 1330 (2008). 

In this case, the veteran was denied service connection for a 
photophobia, astigmatism and myopia in a Board decision of 
January 2002.  Outpatient treatment records of January 2002 
show a diagnosis of dry eye syndrome.  This constitutes a new 
claim for service connection for dry eye syndrome.  
Therefore, the RO must adjudicate the claim and issue a 
rating decision. 

In addition, the Board notes that the veteran, in his request 
to reopen the claim for service connection for photophobia of 
August 2003, stated that he developed double vision and 
headaches.  The Board considers this statement to be a claim 
for service connection for double vision and headaches.  The 
RO has not adjudicated this new claim.  However, as these are 
new claims, they must be adjudicated separately.  Therefore, 
the RO must adjudicate the claim and issue a rating decision.

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the claims for 
service connection for dry eye, double 
vision, and headaches and issue a 
rating decision.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


